DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on September 9, 2022 were received and fully considered. Claims 1, 3, 11, and 13 were amended. Claims 2 and 12 were cancelled. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a method. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determining a signal envelope curve based on the measured patient pulse signals; determining a signal fit function based on the signal envelope curve, wherein the signal fit function represents a curve progression of the signal envelope curve over the plurality of patient respiratory cycles without comprising pulse variations caused by ventilation or respiration induced heart-lung interaction; determining a respiration envelope curve associated with the pulse variations caused by ventilation or respiration induced heart-lung interaction over the patient respiratory cycles based on the signal envelop curve and the signal fit function; determining a respiration fit function based on the respiration envelope curve, wherein the respiration fit function represents a curve progression of the respiration envelope curve over the plurality of patient respiratory cycles; determining an indicator associated with a patient volume responsiveness based on the signal fit function and the respiration fit function; and determining an administration of fluid based on the determined indicator.”

These limitations describe a mental process as the skilled artisan is capable of looking at pulse signals (having been obtained via conventional and generically recited oscillometric non-invasive pulse measurement method using a conventional and generically recited pressure cuff) and making a mental assessment thereafter. Furthermore, nothing from the claimed invention, specification, and/or drawings suggest that that identified judicial exception, when taking into consideration broadest reasonable interpretation, cannot be practically performed by a human (or using pen and paper).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...measuring patient pulse signals over a measurement period corresponding to a plurality of patient respiratory cycles of the patient, wherein the patient pulse signals are detected by an oscillometric non-invasive pulse measurement method using a pressure cuff...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution, e.g., mere data gathering steps necessary to perform the identified mental process.
Furthermore, the additional limitations amount to well-known and conventional methods for receiving pulse signals and are generically recited, which does not add significantly more to the judicial exception. 
Independent claim 11 recites mirrored limitations in system claim form and are also not patent eligible for substantially similar reasons.
Dependent claims 3-10 and 13-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1, 3-11, and 13-20 are not patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10349849. Although the claims at issue are not identical, they are not patentably distinct from each other because as they are understood to be obvious variants of one another.
 Response to Arguments
Applicant's arguments filed with respect to the double patenting rejections raised in the current office action have been fully considered but they are not persuasive. Applicant argues that the filing of a terminal disclaimer overcomes the rejections. However, Examiner does not see that a terminal disclaimer was submitted. The file wrapper does not appear to show an approved terminal disclaimer. For these reason, the double patenting rejections are maintained.
Applicant's arguments filed with respect to the 35 USC 101 raised in the current office action have been fully considered, but they are not persuasive. While Examiner agrees that the identified judicial exception does not explicitly recite mathematical calculations and has withdrawn this aspect of the rejection, Examiner maintains that the identified judicial exception recites a mental process as nothing from the claimed invention, specification, and/or drawings suggests that the identified judicial exception, when taking into consideration broadest reasonable interpretation, cannot be practically performed by a human (or using pen/paper). Applicant goes on to argue that a person would not be able to perform the measuring step. While that may be true, Examiner argues that the measuring step corresponds to an additional limitation of data gathering that is recited very generically (“by an oscillometric non-invasive pulse measurement method using a pressure cuff”), of which does not integrate the identified judicial exception into a practical application as it relates to pre-solution activity (data gathering). See MPEP 2106.05(g). For these reasons, the 35 USC 101 rejections are maintained. Please see corresponding rejection heading above for more detailed analysis.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791